DETAILED ACTION
This office action is in response to the previous Notice of Allowance of June 29, and 312 amendment of Jun 8, 2022. This corrected notice is issued to corrected the recorded of allowed claims. 
Claims 1,3,4,6-19,21,22,24-40 are allowed, renumbered 1-36 herein. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. 
The prior art of record, alone or in combination fails to teach the amended independent claims 1, 19 and 37 as amended on May 2, 2022. Specifically, Applicant’s remarks of May 2, 2022 are persuasive regarding  the teachings of “Weyh’ (US PG Pub 2010/0223035), “Udupa” (US PG Pub 2008/00921 20), and “Burns” (US PG Pub 2018/0349135). Moreover, additional search and consideration fails to reveal prior art which, in combination or alone, teaches or suggests the inventions embodied in the independent claims 1, 19, and 37. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642. The examiner can normally be reached Monday-Friday, 9am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MJB
6/18/2022
/MATTHEW J BROPHY/Primary Examiner, Art Unit 2191